UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedFebruary 29, 2012 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number333-169331 BLUE SPA INCORPORATED (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 26/F Building A, Time Plaza, 2 Zongfu Road, Chengdu, China (Address of principal executive offices) 610016 (Zip Code) 86-28-66847826 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No Page - 1 APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at June 5, 2012 common stock - $0.0001 par value Page - 2 BLUE SPA INCORPORATED Financial Statements For The Period September 4, 2009 (inception) To The Period Ended February 29, 2012 (Stated in US Dollars) BLUE SPA INCORPORATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED FEBRUARY 29, 2012 INDEX TO FINANCIAL STATEMENTS PAGES UNAUDITED INTERIM BALANCE SHEET1 F-1 UNAUDITED INTERIM STATEMENT OF OPERATIONS2 F-2 UNAUDITED INTERIM STATEMENT OF STOCKHOLDERS’ DEFICIT F-3 UNAUDITED INTERIM STATEMENT OF CASH FLOWS4
